Citation Nr: 1535748	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-43 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2014, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to September 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this mental disorder retroactively effective from October 10, 2001, the date of receipt of the original claim for this mental illness.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In September 2014 the Board remanded the claim for further development, including especially for a VA psychiatric examination reassessing the severity of this service-connected disability.  And in an April 2015 decision since issued, on remand, the Appeals Management Center (AMC) granted a higher 70 percent rating for the PTSD, but only retroactively effective as of October 22, 2014, the date of the VA psychiatric examination the Veteran had undergone on remand.  She has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal).  So this appeal now concerns whether she was entitled to an initial rating higher than 30 percent prior to October 22, 2014 (dating back to her October 10, 2001 claim) and whether she has been entitled to a rating higher than 70 percent since October 22, 2014.

Regrettably, however, the claim requires still further development before being decided on appeal, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The claims file includes numerous Vet Center and VA clinical records dating from 2001 to 2008, and VA examination reports dating from 2008 and 2014.  However, there appear to be additional records that are not associated with the claims file, and that may be useful to the Board in adjudicating the Veteran's claim.  Consequently, these additional records need to be obtained and considered.  See 38 C.F.R. § 3.159(c) (2015).

During her April 2014 Travel Board hearing, the Veteran testified that she misses approximately 11/2 weeks of work a month due to her PTSD.  However, earlier records reflect that she reported missing work, instead, because of her service-connected headaches and was only able to work 21/2 days a week "largely due to headaches".  (See March 2009 VA examination for neurological disorders.)  The Board also sees that, in April 2008, she was employed and reported to a VA clinician that she was on the verge of losing her job owing to multiple bouts of depression; she resultantly requested to have documentation provided so that she could use the Family Medical Leave Act (FMLA).  But an August 2008 neurology record reflects that she reported missing 6-8 days of work per month on account of her service-connected headaches.  Her treatment records from 2009 to the present are not in her claims file.  


The October 2014 VA examination report, which as mentioned was the basis for increasing the rating for the Veteran's PTSD from 30 to 70 percent, reflects that she has three mental health disorder diagnoses, only one of which, PTSD, is likely due to her service.  The examiner noted in pertinent part, as follows:

[The Veteran] reported that she is always on the verge of losing her job although she has been employed for five or six years and never has received a write up or a verbal reprimand. She indicated that her sisters are the only people in her support system although she has friends who invite her to socialize a couple times a month.  She reported being short on money but goes in to work late; works half a day on Monday and gives away her shifts to others. [The Veteran] meets criteria for Unspecified Personality Disorder (Cluster B Traits).  This disorder was not incurred in or caused by her military service. 

The examiner also noted that the Veteran has major depressive disorder that is less likely as not due to her military service.  The examiner stated in pertinent part, as follows: 

[The Veteran] did not relate her current depressive symptoms to her military stressor.  Medical records indicate that the Veteran became depressed due to the breakup of a romantic relationship.  Based on this information, it is less likely than not that the current Major Depressive Disorder is related to the Veteran's military service

The examiner also noted that the Veteran's PTSD was in partial remission, explaining that she indicated that she has been participating in both group and individual therapy for a period of time, so it is reasonable to assume a decrease in symptoms and in symptom severity.  

The examiner stated that the majority of the Veteran's impairment is attributed to her non-service-connected personality disorder.  

A July 2013 record reflects that the Veteran is "already receiving needed [mental health] treatment" and was being followed by Dr. Hall with mental health.

Based on the October 2014 VA compensation examiner's assessment that the Veteran's PTSD symptoms are in partial remission given her rehabilitative therapy, and the June 2013 record indicating she is being seen for her mental health, the Board finds that still further development of the claim is warranted for VA to associate all treatment records with her claims file, including VA and Vet Center records dating from April 2008 to the present.  These records, as suggested, may provide additional information on how the Veteran's PTSD has affected her job performance and social relationships, both of which are considered in the rating for this service-connected disability.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Ask the Veteran to identify all providers (VA and private) from whom she has received mental health care since 2008, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider requiring this authorization to release her confidential records to VA, including especially her Vet Center records and employment records with regard to sick leave or leave taken under FMLA.

Attempt to obtain all identified records, if pertinent, including VA mental health care records from Dr. Hall and treatment records from 2008 to the present, and to include the sick leave and/or FMLA records also mentioned.


2.  Then readjudicate this claim in light of this and all other additional evidence received since issuance of the Supplemental Statement of the Case (SSOC) in April 2015.  If a higher rating is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

